Citation Nr: 1122550	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  08-10 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for right ear hearing loss.

3.  Entitlement to an initial evaluation in excess of 10 percent for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Barbara L. Kuhl, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD and right ear hearing loss, respectively.  Those disabilities were assigned 30 percent and noncompensable evaluations, effective March 28, 2005 and December 1, 2008-the dates on which he respectively filed service connection claims for those disabilities.  He timely appealed the assigned evaluations for those two disabilities.

The Board also notes that in the April 2009 rating decision the Veteran was granted service connection for tinnitus and assigned a 10 percent evaluation for that disability, effective December 1, 2008.  The Veteran stated he disagreed with that evaluation in his May 2009 notice of disagreement.  The December 2009 statement of the case noted that such was the highest schedular evaluation that could be assigned.  The statement of the case then addressed a 10 percent evaluation for bilateral hearing loss and a noncompensable evaluation for right ear hearing loss.  

The Veteran and his representative submitted a January 2010 substantive appeal which did not note a wish to continue appeal for the tinnitus issue, but instead noted that the Veteran wished to appeal the two hearing loss issues noted in the statement of the case.  The substantive appeal, however, checked the box that specifically indicated that the Veteran wished to appeal all of the issues addressed in the statement of the case.  See 38 C.F.R. § 20.201; Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record); Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) (VA is required to construe all of a pro se Veteran's pleadings sympathetically); Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007).

The Board specifically notes that the April 2009 rating decision granted the Veteran a noncompensable evaluation for right ear hearing loss and a 10 percent evaluation for bilateral tinnitus.  It appears to the Board that the RO inadvertently wrote bilateral hearing loss in its December 2009 statement of the case instead of bilateral tinnitus and effectively purported to address the hearing loss issue twice.  However, the adjudication portion of the statement of the case specifically addressed the bilateral tinnitus issue, noting that such should not be referred for an extraschedular evaluation.

In light of the apparent conflict between the two issues listed in the December 2009 statement of the case and the Veteran's checking of the box indicating he wished to appeal all of the issues from that statement of the case in his January 2010 substantive appeal, the Board finds that it has jurisdiction over both the right ear hearing loss and bilateral tinnitus issues on appeal.  See 38 C.F.R. §§ 20.200, 2.202 (2010).  Such assumption of jurisdiction has been adequately reflected in the issues on the title page of this decision.

The Veteran testified in a Travel Board hearing before the undersigned Acting Veterans Law Judge in November 2010 from Huntington, West Virginia; a transcript of that hearing is associated with the claims file.  

While the transcript does not indicate in the opening that tinnitus was an issue before the Board, the Veteran did specifically address contentions as to the tinnitus issue during the hearing; accordingly, the Board finds that a remand is not necessary in this case in order to afford the Veteran a hearing for his tinnitus issue on appeal.  The Board further finds that it has adequately addressed its duty to assist during a hearing as required by law as to all three of the issues on appeal to the Board at this time.  See Bryant v. Shinseki, 23 Vet App 488 (2010).

The issues of service connection for hypertension and liver disease, both to include as secondary to service-connected PTSD, and heart disease, to include as secondary to herbicide exposure in service, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of increased evaluation for right ear hearing loss and bilateral tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the appeal period, the Veteran's psychiatric symptomatology associated with PTSD is shown to include: suicidal ideations; intermittent auditory hallucinations; panic attacks and depression which affected his ability to function; difficulty adapting to stressful situations; sleep disturbances, nightmares, intrusive thoughts and flashbacks; a constricted affect; problems concentrating; and, impairments to memory and abstract thinking, but is not shown to include: any gross impairments in thought process or communication; persistent hallucinations or delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living; disorientation to time and place; or, significant memory loss, such as names of close relatives, own name or occupation.


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased evaluation claim for PTSD arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a November 2010 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is currently assigned a 30 percent evaluation for his PTSD, effective March 28, 2005.  Such a disability evaluation is assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411.

Diagnostic Codes 9411 is governed by a General Rating Formula for Mental Disorders.  Under the General Rating Formula, a 30 percent rating is warranted for PTSD for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2010).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2010).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2010).

The Veteran filed his claim for service connection for PTSD on March 28, 2005.  On that day the Veteran underwent a psychology consultation at VA, at which time the Veteran indicated that he had last worked in 1999 as an auto body mechanic, but that he left due to fatigue, weakness and paralysis, which was eventually diagnosed as Lambert-Eaton Myasthenic Syndrome (LEMS).  The Veteran reported losses in short-term memory, including people's names and forgetting to take his medication.  

The Veteran was early for his appointment, and was described as pleasant and cooperative.  He was well-groomed, alert and oriented to person, time and place.  He had a coherent thought process and displayed a good command of language with a bright affect congruent with his euthymic mood.  The Veteran did not demonstrate any overt impairments in attention, visual motor skills, and denied suicidal or homicidal ideations at that time.  The VA psychologist indicated that the Veteran's MMPI-2 score indicated that the Veteran manifested a variety of PTSD symptoms associated with emotional distress, including anxious and depressive symptoms, social detachment and aberrant sensory experiences associated with PTSD.  He also endorsed a history of poor impulse control and antisocial behaviors.  It was further noted that the Veteran's concentration, nonverbal reasoning language skills and memory were average for his age and education level; the VA psychologist specifically indicated that the Veteran's substantial short-term memory loss was not supported by the current testing, though his intrusive ideation could certainly contribute to a reduction in incidental memory.

The Veteran appears to have begun seeking regular monthly treatment at VA in September 2005.  At that time the Veteran was described as oriented to person, time and place, casually dressed, neat and well-groomed.  The Veteran stated that he dreams about his Vietnam experiences a lot and that he continually will hear gunshots.  He indicated that he has sleep disturbances, and that he sleeps approximately 3 to 4 hours a sleep a night with multiple interruptions.  The Veteran reported that he has been married four times; he was married 16 years to his current wife.  The Veteran's wife, however, slept on the couch because of the Veteran's violent dreams.  The Veteran also reported having 4 children with whom he stays in contact with.  The Veteran reported having suicidal thoughts in the past, including once playing Russian Roulette, but that he did not have any intention of harming himself presently.  The Veteran was diagnosed with PTSD and assessed a 65 GAF score.

The Board notes that the Veteran was continually assessed on a monthly basis until March 2007, with the exception of January 2006 through March 2006 when he left to go to Arizona to care for a family member.  Throughout those treatment records, the Veteran was consistently shown to demonstrate symptoms including: sleep disturbance, low energy level, nightmares, flashbacks, slightly angry mood with a congruent affect, and impaired short and long term memories.  The Veteran was always shown to be casually dressed and well-groomed, without any hallucinations or delusions and with clear and concise speech and appropriate behavior.  The Veteran was consistently assessed a 65 GAF score, except in March 2007 when he was assessed a 55 GAF score.

In September 2005, the Veteran underwent a VA PTSD examination.  At that time the Veteran reported having major problems sleeping at night ever since leaving service as well as significant problems with his nerves since leaving service.  He stated he had nightmares, particularly including being shot by the Viet Cong, and that he will awaken with a cramp in his leg where he was shot in his sleep.  He stated that he jerks and hollers in his sleep and that his wife refuses to sleep in the same bed as him.  He stated that he heard gunshots when there were none, and stated he could not stand cars backfiring.  He further stated that he has recurrent panic attacks, including palpitations, smothering feelings and hyperventilation.  He also reported intrusive thoughts and flashbacks, though he had not experienced clear-cut flashbacks recently.  He stated he was easily startled and that anything can bring back bad memories.  He also reported being easily irritable, upset and angry.  The Veteran denied being actively suicidal or homicidal, though he reported episodes of violence in the past, including shooting someone in the leg for which he served a three-year prison sentence.  He also stated that he no longer drinks, but that he heavily drank after discharge from service until approximately 20 years prior to the examination.  The Veteran was noted as being married four times and has had problems maintaining his currently marriage.  He stated that he has four children and his father whom he keeps in contact with, though he does not have many friends and that he stayed to himself.  

The VA examiner noted that the Veteran was able to dress, clean and wash himself, that he drives, drinks coffee, watches television, takes naps, "piddles" around the house, picks his daughter up from school, and generally tries to keep busy around the house during the day.  The Veteran was noted as not currently working, and that he worked at an auto body shop for approximately 20 years without any difficulty with his employers.  The Veteran was casually dressed, with a trimmed beard.  He was described as tense, anxious, edgy, and oriented to person, time and place.  The Veteran did not demonstrate any evidence of active hallucinations or delusions.  His attention and concentration were impaired and his memory, recall and judgment were intact.  The Veteran did not demonstrate any looseness of associations, flight of ideas, or pressured speech and his did not have any obsessive thoughts or compulsive actions.  The Veteran denied any active suicidal or homicidal ideations.  The Veteran was diagnosed with PTSD and assessed a 70 GAF score.

In May 2008, the Veteran reported having decreased nightmares and stated that he was sleeping approximately 6 hours a day.  He stated his full name and social security number.  He denied visual hallucinations, though he endorsed auditory hallucinations, including hearing gunshots.  The Veteran denied suicidal and homicidal ideations.  At that time, the Veteran was shown to be cooperative, alert and oriented to all parameters.  He was casually dressed with good hygiene and grooming.  The Veteran was anxious at first, but calmer towards the end of the appointment.  He had an appropriate affect which was congruent with his mood.  The Veteran maintained good eye contact and answered questions appropriately with clear, concise, logical and goal-directed speech.  The Veteran's fund of information was good, thought content did not appear delusional, psychotic or dangerous, and he denied auditory and visual hallucinations and suicidal and homicidal ideations.  The Veteran's immediate, recent and remote memories were intact.  He was diagnosed with PTSD and assessed a GAF score of 70.

In July 2008 the Veteran's Vet Center counselor submitted a letter indicating that the Veteran was seen three times beginning in July 2007 before moving to Arizona to care for his father.  The Veteran returned in March 2008 when he felt that his symptomatology, including nightmares, feelings of hopelessness and anger, had increased.  The Vet Center counselor indicated that the Veteran had been married three times and was currently married to his current wife for 18 years.  The Veteran had 4 children from those marriages, the youngest currently being 18 years old.  The Veteran stated that his current wife dealt with him by ignoring him, and also stated that he spends his days "piddling around the house a little."  The Vet Center counselor indicated that the Veteran's symptoms included nightmares, self-medication through past alcohol abuse, depressed feelings, being easily angered, isolating himself from others when angry, and reported "feeling numb to everything."  The Veteran was noted as feeling the need to withdraw and isolate from everything and everyone when he experiences numbness.  The Veteran also was noted as suffering from panic attacks and that he had an "out of body experience" where he was looking down on himself lying on the couch.  

In a September 2008 statement, the Veteran indicated that he has had suicidal ideations on and off since returning from service, including most recently thoughts of jumping off a bridge and stated that he "even ha[d] one picked out, but haven't gotten the nerve yet."  He stated that he does not report such feelings because he "didn't want to be put in a nut house."  He also stated that at times over the last 30 years he has "completely forgotten [his] name and have had to look at [his identification card] to remember it," as well as forgetting his wife's and daughter's name.

The Veteran underwent a private examination in May 2009, at which time the Veteran was noted as being disabled and retired; he left his automotive job in 1990.  The Veteran was adequately groomed and casually dressed with a short beard and moustache.  The private examiner noted that rapport was easily established and the Veteran related many events concerning his experiences concerning Vietnam.  The Veteran reported not being able to express his thoughts very well, though he was noted as presenting his thoughts in an understandable and relevant manner.  The private examiner noted the Veteran's thought was coherent without disturbances of logic or bizarreness and his speech was understandable and without unusual ideation.  The Veteran reported being numb and that he has felt that way for 40 years, and the private examiner noted the Veteran was somewhat depressed.  The Veteran was noted as endorsing several anxiety symptoms.  The Veteran has many thoughts consistent with low self-esteem, that not one loved him or cared about him, depression, sadness, unhappiness, hopelessness and a lack of joy in his life.  The Veteran's thoughts did not have any obvious indications of psychotic distortions, including ideas of reference, hallucinations, faulty perceptions or misinterpretations of consensual reality.  He did state that he had made two suicide attempts in the remote past, though he endorsed having suicidal thoughts currently.  The Veteran was shown to have alert and responsive and oriented to all fields except for the proper day, noting that he thought it was Wednesday when it was really Thursday.  The Veteran's abstract thinking and ability to analyze simple proverbs was good.  Even though the Veteran complained of memory loss including forgetting family members' names, his remote, recent and immediate memories appeared intact.  The Veteran gave reasonable responses to hypothetical judgment questions; he was deemed able to manage his own self care and activities of daily living.  

Additionally, the private examiner noted that the Veteran had been married four times and that he lived with his current wife and youngest daughter.  In the past the Veteran had been in jail for petit theft and shooting someone in the leg.  The Veteran denied having any friends and does not have any community involvement other than his PTSD Vietnam Veterans group.  He will sometimes attend church.  The Veteran also reported panic attacks, particularly in a small room with a group; panic attacks have also been reportedly occurring in stores as well.  The Veteran was diagnosed with PTSD and assigned a 37 GAF score, for being a "depressed man, no friends, unemployed, major impairment in several areas of functioning, panic attacks, suicidal thoughts, [and] chronic illness."

In a February 2010 statement, the Veteran's step-son indicated that the Veteran and his wife had separated, stating that the Veteran's wife did not want to take care of him anymore and that the Veteran had moved out of the home into an abandoned storage facility.  He indicated that the Veteran did not have any running water and used a rain barrel for water.  He expressed concern that the Veteran might hurt or kill himself and that the Veteran had stated recently that he might hurt or kill himself.  He submitted pictures of the Veteran's new "residence."

VA treatment records from May and June 2010 generally demonstrate that the Veteran denied suicidal or homicidal ideations, hallucinations and delusions, that he lived alone and stayed to himself, that his memory recall was fair, and that he was oriented to person, time and place without any abnormalities in his speech, behavior or thought process.  He was assigned a GAF score of 50-55 in May 2010.

In September 2010 the Veteran underwent a VA PTSD examination; the VA examiner reviewed the claims file.  It was noted that the Veteran stopped receiving individual therapy in 2009 because he did not want to talk about his feelings and that he only currently attended group therapy sessions with other Veterans.  The Veteran reported being depressed all the time, having middle and initial insomnia, fatigue, feelings of worthlessness or guilt, low concentration and recurrent thoughts of death and hopelessness.  The VA examiner noted that such depression symptoms were related to the Veteran's physical illnesses and that he expressed them in the context of such.

The Veteran also reported elevated anxiety symptoms, including being unable to breathe, chest pains and feeling like he is losing his mind/going crazy.  He reported a worsening of these episodes, though he is able to "close his eyes and regulate himself."  The Veteran reported having to take several long breaks during group sessions in order to cope with these episodes.  The VA examiner noted that these episodes did not meet the diagnostic criteria for panic attacks.  The Veteran was noted as being separated from his fourth wife for 7 months; he noted that she did not "want to live with him because of all of his health problems."  The Veteran had lived with the fourth wife for 20 years and noted that conflict was "rare," though he noted one divorce from this wife previously and that this time it was "for real."  The Veteran was not involved with any other woman at that time, and he noted that he liked "peace and quiet."  The Veteran was noted as having 3 children and two step-children; he generally only saw his children "when they need[ed] something."  The Veteran had 6 siblings living nearby with whom he has little contact with.  The Veteran was noted as having no social interaction with others outside of his family members, and he stated that he felt claustrophobic in group therapy session and did not want to talk for fear of "sound[ing] stupid."  The Veteran fished by himself and would watch television.  He washed his laundry at a laundromat and would stretch it out just to be out of the house.  The Veteran walking around outside but did not engage anyone; also stating that he went grocery shopping on his own but hated going to Wal-mart because "people are crazy."  The Veteran reported suicidal behavior and episodes of violence in the past, though there was no current notation of any such behaviors.

On examination, the Veteran was clean, neatly groomed, appropriately and casually dressed with a cooperative, friendly, relaxed and attentive attitude.  The Veteran's speech and psychomotor activity were unremarkable.  The Veteran's affect was appropriate though his mood was anxious, good and dysphoric.  The Veteran's attention was intact and he was oriented to person, time and place with an unremarkable thought process and thought content.  The Veteran did not have any delusions and his judgment and insight were intact.  The Veteran was noted as having a sleep impairment and reported sleeping 4 hours a night; he napped once or twice daily, though he stated that he had not had military trauma dreams for one or two years.  The Veteran did not have any hallucinations, inappropriate behavior, obsessive or ritualistic behaviors, panic attacks, or homicidal or suicidal ideations.  The Veteran's impulse control was fair, and it was noted that the Veteran reported incidents of verbal and physical aggression with strangers, though neither incident led to physical altercations.  The Veteran reported having flashbacks, particularly when he saw someone die in a car accident and that he will hear gunshots without the presence of guns.  He noted that hearing noises had only occurred once in the last 2 years.  The Veteran's remote memory was normal, though his recent and immediate memories were mildly impaired.  The Veteran reported forgetting to pick up items at the store, having to repeat names to remember them, and recognizing faces but forgetting names of people he knew.  The VA examiner noted that the Veteran was currently unemployed due to his LEMS, a chronic physical illness and that the Veteran's psychiatric symptomatology was not the reason for his unemployability.  

The Veteran was diagnosed with an anxiety disorder, not otherwise specified, and assessed a GAF score in the range of 61-70.  The VA examiner noted that the Veteran's presentation of symptoms during psychological testing indicated exaggeration of symptomatology.  The VA examiner explained that it was likely that the Veteran did experience some distress and functional impairment but that the exaggeration of symptoms results in a lack of accurate assessment.  She estimated that the symptoms and functional impairment were mild, and concluded that the Veteran was not totally occupationally impaired on the basis of his mental health symptomatology associated with his service-connected psychiatric disorder.

Finally, the Veteran underwent another private examination in November 2010.  The Veteran reported that he had anxiety, depression and PTSD which caused significant sleep disruption, concentration problems, and conflict with his family, limits him socially and inhibits him from maintaining gainful employment.  The Veteran's had been self-employed as an "auto body man" until 1989 when he left due to his LEMS.  The private examiner noted that he appeared to have some difficulty handling the stresses and demands of his job because the Veteran struggled to interact appropriately with his peers, noting that the Veteran did not like to be around people.

The Veteran reported having recurrent and intrusive recollections, thoughts and nightmares about being in active combat or seeing people injured or killed in Vietnam.  The Veteran also reported difficulty falling and staying asleep, irritability or outbursts of anger, excessive and persistent worrying, increased hypervigilance including an exaggerated startle response, trouble concentrating, panic attacks, including periods of palpitations, shaking and shortness of breath, and a depressed mood.  He also reported that he avoided people and had current thoughts of death and suicidal ideations, but no specific plan.  The Veteran also stated that he heard gunshots and voices.  

On examination, the Veteran was alert, fully oriented and generally cooperative with appropriate dress and good grooming and hygiene.  The Veteran's mannerisms and expressions were appropriate and he had good eye contact.  The Veteran's anxiety level was appropriate.  The Veteran related to the private examiner in a friendly but distant manner.  The Veteran described himself as "nervous" and his affect was constricted.  The Veteran's speech was relevant and at an appropriate rate and volume.  His thought process was spontaneous, logical and coherent and there was no evidence of disturbance in form of thought.  The private examiner noted the presence of auditory hallucinations, though no delusions were observed at that time.  The Veteran had an adequate fund of knowledge but was unable to see abstract relationships and discriminate fundamental from superficial relationships.  He was oriented to person, time, place and circumstance, and appeared to be a good historian as his declarative and procedural memories were unimpaired, though there was impairment in delayed recall.  The Veteran's concentration was significantly impaired.  The Veteran was noted as being able to care for his own daily life activities and appeared able to form social judgments, use common sense and understand the rules of conventional behavior.  The Veteran denied current suicidal or homicidal ideations, though he reported two suicide attempts in the 1970's; his insight was limited.  

Following several psychological tests, the Veteran was diagnosed with PTSD, major depressive disorder, generalized anxiety disorder and a panic disorder with agoraphobia.  The Veteran was assessed a GAF score of 30.  The private examiner explained that the Veteran had a significant level of depression and also concluded that the Veteran's panic attacks "significantly interfered with his day-to-day activity and social and occupational functioning."  He further concluded that since 2005 the Veteran's symptoms and functioning have worsened as he subjectively reports more frequency and severity of symptoms and his GAF score was much lower.

On appeal, and particularly during his November 2011 hearing before the undersigned, the Veteran asserted that he has experienced panic attacks throughout the appeal period, including chest pains and nervousness like he is having a heart attack.  He indicated that he has often went for emergency treatment in case such attacks were in fact heart attacks.  He reported that such attacks happen when he gets severely stressed out or around crowds of people and that he tries to do deep breathing to calm himself down.  He also stated that he has heard auditory hallucinations, including gunshots, throughout the appeal period.  The Veteran reiterated his complaints of sleeping troubles, nightmares and intrusive thoughts about Vietnam.  The Veteran reported that he and his wife had separated due to his PTSD symptoms approximately a year prior and that he stays to himself and does not have any friends.  He further endorsed suicidal thoughts during the hearing, though he denied having a plan or intent to complete those thoughts.  Finally, the Veteran argued that the VA examiner was incorrect in that he was appropriately dressed, because his clothes had holes in them and he was wearing "rags."

On the basis of the foregoing, the Board finds that a 70 percent evaluation, but no more, is warranted for the appeal period for the Veteran's PTSD.  The Board notes that the Veteran has expressed suicidal ideations since March 2005, though he may not consistently report such to examiners or doctors.  The Veteran appears to hide these suicidal thoughts, as he explained in his September 2008 statement, because he does not want to be committed.  

Additionally, the Veteran is shown to have auditory hallucinations intermittently throughout the appeal period.  The frequency of those auditory hallucinations, however, is unclear in the record; however, it is clear from the evidence of record that such auditory hallucinations do not occur all the time.  Thus, the Board finds that such auditory hallucinations are intermittent and not persistent in nature.

Also, the Board notes that the Veteran reported significant panic attacks and depression throughout the appeal period which appear to significantly limit his ability to function or adapt to stressful situations.  Specifically, the Board notes that the Veteran isolates himself and avoids crowds and stores due to his panic symptoms.  Such symptoms are so significant that the Veteran is shown to leave his group therapy sessions at VA several times in order to calm himself down.  

Finally, the Veteran demonstrated an inability to establish and maintain relationships throughout the appeal period.  Significantly, the Board notes that the Veteran reported no friends outside of his family or group therapy sessions.  The Veteran would attend church, but appears to have stopped attending after separation from his fourth wife.  The Board notes that the Veteran has several children and siblings, though he interacts with them on a very irregular basis.  During the appeal period, the Veteran and his fourth wife separated due to the Veteran's health problems.

Conversely, the Board notes that the Veteran is consistently shown to have good hygiene, grooming and has adequate and appropriate dress throughout the appeal period, noted by both the private and VA examiners.  While the Veteran specifically argues that the VA examiner mischaracterized the Veteran's dress as clean-because his clothes had holes in them and he was wearing "rags"-the Board notes that none of the private examiners throughout the appeal period noted that the Veteran was inappropriately dressed or groomed, or that the Veteran was wearing "rags."  Moreover, while the Board is cognizant that the Veteran is currently residing at a place without running water, the Veteran clearly still manicures his facial hair, as his beard and moustache are shown throughout the appeal period to be short-indicating a certain amount of ability to groom and manage his self-care.  Consequently, such demonstrates that the Veteran does not have an intermittent inability to perform activities of daily living.  

The Veteran is never shown to engage in any grossly inappropriate behavior throughout the appeal period.  Additionally, the Veteran is shown throughout the appeal period to have logical and coherent speech and communication; such is not shown by any examiner to be grossly impaired throughout the appeal period.  Nor does the Veteran appear to have any disorientation to time and place throughout the appeal period and in fact is consistently noted as being oriented to all aspects by all the examiners, private and VA.

In regards to the Veteran's arguments that he has significant memory loss, particularly as to family members' names, the Board finds that such is not demonstrated in the record.  The Veteran's memory is shown to be impaired during the appeal period; however, such significant memory loss as forgetting his wife and daughter's name, or his own name or occupation, is never demonstrated during any private or VA examination.  Thus, the Board finds that the clinical evidence to be more probative than the Veteran's lay evidence as to that criterion in this case.

In short, the Board finds that the disability picture of the Veteran's psychiatric disorder throughout the appeal period is demonstrated by: suicidal ideations; intermittent auditory hallucinations; panic attacks and depression which affected his ability to function; difficulty adapting to stressful situations; sleep disturbances, nightmares, intrusive thoughts and flashbacks; a constricted affect; problems concentrating; and, impairments to memory and abstract thinking.  However, the Veteran did not demonstrate any gross impairments in thought process or communication; persistent hallucinations or delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living; disorientation to time and place; or, significant memory loss, such as names of close relatives, own name or occupation.

Such symptomatology in this case more closely approximates to the criteria commensurate with a 70 percent evaluation, but no higher.  Accordingly, the Board finds that an initial 70 percent evaluation, but no higher, for PTSD is warranted throughout the appeal period.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  In reaching these conclusions the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected PTSD, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In this case, the evidence of record does not indicate that the Veteran is currently unemployed due to his PTSD but rather is unemployable due to his LEMS-a nonservice-connected disability.  While some treatment records appear to state that the Veteran is unemployable due to his PTSD, such was specifically found not to be the case in the September 2010 VA examination; additionally, the November 2010 private examiner purports to state that the Veteran is unemployable due to his PTSD, but then specifically lists the Veteran's LEMS as the sole reason for his inability to work since 1989, though noting some difficulty handling stresses of the job due to PTSD symptomatology.  

The Board has duly taken that difficulty into consideration when evaluating the Veteran, as discussed above, and notes that the November 2010 private examiner is internally contradictory as to her opinion on unemployability; thus, the Board does not give them any probative value on the issue of unemployability.  Since there is not any evidence of record that the Veteran's PTSD causes him to be unable to secure and follow substantially gainful employment, the Board finds that a remand for such an opinion is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A 70 percent evaluation, but no more, for PTSD is granted throughout the appeal period, subject to the regulations controlling the payment of monetary benefits.


REMAND

In his November 2010 hearing, the Veteran stated that his hearing loss had worsened since his last VA examination in 2009.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, a new VA examination should be afforded the Veteran on remand.

With respect to the Veteran's increased rating claim for bilateral tinnitus, the Board notes that new evidence regarding such disability may potentially be acquired during the above examination that is being afforded the Veteran.  It is therefore inextricably intertwined with the increased evaluation for hearing loss issue which is being remanded.  Under the circumstances, a decision by the Board on the Veteran's claim for increased evaluation for service-connected bilateral tinnitus would be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain any relevant VA treatment records from the Beckley, Virginia VA Medical Center, or any other VA medical facility that may have treated the Veteran, since June 2010 and associate those documents with the claims file.

2.  Schedule the Veteran for a VA audiological examination with an appropriate examiner in order to determine the current nature and severity of the Veteran's right ear hearing loss.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following a claims file review, the examiner should audiologically examine the Veteran appropriately.  Such results of that examination should be reported in detail.  That examination report should also discuss the Veteran's lay complaints of hearing loss and its effect on his activities of daily living and occupational functioning.  

The VA examiner should also express an opinion as to whether the Veteran's right ear hearing loss renders the Veteran unable to obtain and maintain substantially gainful employment.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's increased evaluation claims right ear hearing loss and bilateral tinnitus.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


